Per Curiam.
This is an appeal from a judgment amending a divorce decree by granting custody of a 3-year-old boy to his father.
The duration of this marriage was less than 1 year. Initially, custody of the parties’ son, Howard Siegel, Jr., who was born January 22, 1969, was awarded to his mother by a decree dated June 27, 1969. By order of the court, in December 1971 custody was transferred to the St. Louis County Department of Public Welfare. The child was thereupon taken from his mother and placed in his father’s home. In these proceedings custody was granted the father subject to the supervision of the welfare department with the right granted the mother to supervised visitation. She appeals from that adjudication.
No purpose would be served by reciting the activities of the mother which prompted the court to amend the decree. We recognize that because of the father’s age and his unmarried status the present arrangement for the child’s care and supervision is not ideal. Nevertheless, we agree with the trial court that it is in the best interests of the child to remain in a stable environment which the father provides and which the mother was unable to furnish. Accordingly, the judgment is affirmed.
Affirmed.